Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.

Regarding claim 1, prior art of record or most closely prior art fails to disclose, “a metal frame having at least two slots disposed in a side of the metal frame, and the metal frame and the signal reflection wall being both electrically connected to a ground plate of the terminal device; and the signal reflecting wall is disposed opposite to the at least two slots”. These features reflect the application’s invention and are not taught by the pertinent prior arts Kang (US 20140078008) and Huang (US 20110234467). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify pertinent prior arts Kang and Huang to include features of amended claim 1.
Dependent claims 2-16 are considered to be allowable by virtue of their dependencies on claim 1.
Regarding claim 17, prior art of record or most closely prior art fails to disclose, “
the radiating body is a metal frame of the terminal device, at least two slots are disposed in a side of the metal frame to form the millimeter-wave antenna array; at least two antenna feedpoints are disposed on an inner side wall of the metal frame, and different antenna feedpoints in the at least two antenna feedpoints are disposed on side edges of different slots, and the battery chamber is a structure accommodating a battery of the terminal device, the metal frame and the signal reflection wall are both electrically connected to a ground plate of the terminal device, and the signal reflecting wall is disposed opposite to the at least two slots”. These features reflect the application’s invention and are not taught by the pertinent prior arts Kang (US 20140078008) and Huang (US 20110234467). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify pertinent prior arts Kang and Huang to include features of amended claim 17.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845